Russell, J.
1. The evidence authorized the conviction.
2. The charge of the trial judge to the jury upon the subject of the necessity for corroboration of the female alleged to have been assaulted was more favorable than the defendant was entitled to. The jury had the right to believe the testimony of the prosecutrix, even if not corroborated. Fields v. State, 2 Ga. App. 41 (58 S. E. 327).
3. The affidavits submitted in support of that ground 'of the motion for new trial which was based upon alleged newly discovered evidence were met by a counter-showing which contradicted the truth of the newly discovered testimony; and upon the showing made it can not he said that the judge abused his discretion in refusing to grant a new trial.

Judgment affirmed.